  Case 1:18-cv-08745-NLH Document 8 Filed 10/26/20 Page 1 of 2 PageID: 84



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


   GENARO FLORES-DURAN,                  1:18-cv-8745 (NLH)

                  Petitioner,            MEMORANDUM OPINION & ORDER

         v.

   DAVID ORTIZ,

                  Respondent.


APPEARANCES:

Genaro Flores-Duran
54651-056
Fort Dix
Federal Correctional Institution
Inmate Mail/Parcels
East: P.O. Box 2000
Fort Dix, NJ 08640

     Petitioner pro se


Craig Carpenito, United States Attorney
Kristin Lynn Vassallo, Assistant United States Attorney
U.S. Attorney’s Office for the District of New Jersey
970 Broad Street
Newark, NJ 07102

     Attorneys for Respondent

HILLMAN, District Judge

     WHEREAS, Petitioner Genaro Flores-Duran filed a petition

for writ of habeas corpus under 28 U.S.C. § 2241 challenging a

prison disciplinary hearing conducted at FCI Fort Dix, ECF No.

1; and
  Case 1:18-cv-08745-NLH Document 8 Filed 10/26/20 Page 2 of 2 PageID: 85



     WHEREAS, the Court concluded there are factual disputes

requiring the Court to conduct a hearing; and

     WHEREAS, Petitioner has been transferred to CI North Lake,

Michigan and did not receive a copy of the Court’s order; and

     WHEREAS, Petitioner is reminded that it is his obligation

to notify the Court of any changes in his address, L. Civ. R.

10.1(a),

     THEREFORE, IT IS on this       26th      day of October, 2020

     ORDERED that the Clerk shall send a copy of this Order and

a copy of the Court’s September 17, 2020 order, ECF No. 6, by

regular mail to Petitioner at his new address:

                       Genaro Flores-Duran
                       54651-056
                       North Lake
                       Correctional Institution
                       1805 West 32nd Street
                       Baldwin, MI 49304



                                          s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    2
